Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
      This Office Action is in response to the papers filed on 26 February 2021.
CLAIMS UNDER EXAMINATION
           Claims 1-35 are pending and have been examined on their merits.

PRIORITY
Applicant claims priority to Provisional Application 61895775, filed on 25 October 2013.
The Provisional Application does not provide support for the following limitations:
Claim 2: acetic acid, propionic acid, citric acid or fumaric acid; Claim 3: the claimed pH; Claim 5: acetic acid, propionic acid, citric acid or fumaric acid; the claimed pH; Claim 7: acacia gum, locust bean gum or gum arabic; Claim 9: sodium chloride or potassium chloride; Claim 10: The claimed bacteria spore blend; Claims 11-12; Claim 16: the recited acidifying step and pH; Claim 17: acetic acid, propionic acid, citric acid or fumaric acid; Claim 18: the recited acidifying step and pH; Claim 19: acetic acid, propionic acid, citric acid or fumaric acid; Claim 20: the claimed pH; Claim 22: the claimed pH; propionic acid, citric acid or fumaric acid; Claim 24: acacia gum, locust bean gum or gum arabic; Claim 26: sodium chloride or potassium chloride; Claim 27: The claimed bacteria spore blend; Claim 28; Claim 30: a sensor configured to sense proximity of an animal; Claim 31: a controller that functions as claimed; the acidifying steps of claims 32-35
Support for these limitations is found in Divisional Application 14/524,858, filed on 27 October 2014.

WITHDRAWN REJECTIONS
The rejection of claim 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.

The rejections made under 35 U.S.C. 103 have been withdrawn due to claim amendment.



NEW GROUNDS OF REJECTION

New grounds of rejection have been necessitated by claim amendment.


	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (Microbial Product Containing Multiple Microorganisms. Patent 9492487, published as US2011/0189132 2011) in view of Majeed et al. (Bacillus coagulans: Probiotic of choice. March/April 2012 pages 19-22), The Pig Site (previously cited; Optimization of Swine Production by Use of Acidifiers. 2009) and CP Kelco (Keltrol/Kelzan xanthan gum, pages 1-32, March 2007).

Garner et al. teach a method to reduce or inhibit populations of pathogenic bacteria in animals (Abstract). The art teaches administration “of a composition comprising at least one probiotic microorganism or any strain of a probiotic microorganism” (column 6, lines 47-49). Therefore the art teaches a probiotic composition. Because the art teaches the disclosed composition can be consumed orally, it is interpreted to meet US federal GRAS standards. The art teaches “In preferred embodiments, the administrations are oral administrations. In embodiments wherein the administrations are oral 
Garner teaches the following (column 20, lines 43-50):
In some embodiments, the dried biological may be administered to an animal through a variety of means including, but not limited to, being distributed in an aqueous solution and subsequently being applied to animal feed, water source, or directly fed to the animal, or through direct application of the product onto animal feed or direct administration or consumption by the animal

Therefore the art teaches the probiotic can be 1) distributed in an aqueous (hence, water) solution and 2) subsequently (hence thereafter) be applied to a water source (hence, water). A dried microorganism distributed in an aqueous solution is broadly interpreted to be a liquid. As set forth above, the reference teaches mixing with drinking water.

Garner teaches “the probiotic microorganism may be any probiotic organism or any strain of a probiotic microorganism” (column 6, lines 50-52). The art lists examples of 

A set forth above, Garner teaches a probiotic composition. Because it is fed to and ingested by an animal, it is broadly interpreted to be a feed. Garner does not explicitly teach the use of an acid or salt of acid and a thickener.

Majeed et al teach a probiotic comprising Bacillus coagulans (see page 1, first paragraph Introduction; firth column, “Probiotic of Choice”). The art teaches B. coagulans is resistant to most chemical and physical conditions-e.g., heat and acid-and survives manufacturing, shipping and storage with no loss of viable count (see section “Stability of Spores). The art teaches the composition is a powder that contains spores (same cited section). It is noted the art teaches the composition is GRAS and can be used in non-alcoholic beverages (See GRAS Status, page 20, left column).
The Pig Site teaches weaning exposes piglets to a lag that may be related in part to a limited capacity to maintain proper gastric pH (page 1, first paragraph). The art teaches the following (page 1, second paragraph):
Insufficient hydrochloric acid (HCl) secretion impairs the enzyme inactivation and together with the stress of weaning and sudden change in feed consistency, may also disturb the balance of intestinal flora and allow the proliferation of coliforms resulting in scours and poor performance. The failure to maintain a low gastric pH has major implications for the performance of early weaned pigs. Dietary supplementation with acidifiers showed to decrease the occurrence of pathogenic bacteria in the gastrointestinal (GI) tract thus improving animals’ growth performance and health status. Additionally dietary acidification with organic acids has been shown to contribute to environmental hygiene preventing feed raw materials, compound feed and water from bacterial and fungal deterioration and reducing the transmission of disease to animal and human populations. 

 teaches polysaccharides are widely used to thicken or stabilize aqueous systems). In addition, some polysaccharides – or gums, as they are also called – can produce gels, act as flocculants, binders, film-formers, lubricants, and friction-reducers. Thus, polysaccharides will modify and control the rheological properties of aqueous systems (page 4, first paragraph). The art identifies xanthan gum as a commercial gum (Table 1).  The art teaches xanthan gum has been used in thousands of applications by a multitude of industries (third paragraph). The art teaches the use of xanthan gum in animal feed applications (Table 13). The art teaches “food grade” xanthan can be used to suspend insoluble ingredient, ensuring they are delivered uniformly (page 25, left column, second paragraph).

It would have been obvious to combine the teachings of the prior art by using Bacillus in the method taught by Garner. One would have been motivated to do so since Garner teaches the use of a probiotic organism in a food and suggests the use of Bacillus and Majeed teaches Bacillus is a probiotic organism that can be used in a food. One would have had a reasonable expectation of success since Garner suggests an oral composition and Majeed teaches Bacillus can be used in a composition that is administered orally (hence, as a liquid). One would have expected similar results since both references are directed to administration of probiotic organisms.
It would have been obvious to add an acid to the composition taught by Garner. One would have been motivated to do so since Garner teaches a feed and The Pig Site teaches organic acids and their salts are widely accepted in animal nutrition and their use in feed is known. One would do so to improve feed stability and serve as a mineral 
It would have been obvious to use a thickener. One would have been motivated to do so since CP Kelco teaches thickeners can be used in animal feeds. One would have been motivated to do so to suspend insoluble ingredients in liquid feeds more uniformly. One would have had a reasonable expectation of success since teaches thickeners can be used successfully in liquid animal feeds, and Garner teaches a liquid feed. One would have expected similar results since both references are directed to compositions that are fed to animals. Because consumption of each of the claimed components is taught in the prior art, all components are interpreted to meet GRAS standards.
Therefore claim 1 is rendered obvious as claimed (claim 1).

The Pig Site discloses the use of an acid composition comprising propionic acid (last paragraph of Introduction). The reference teaches supplementation with the blend of formic and propionic acids enhanced growth performance by optimizing feed efficiency in weaned pigs. Due to acidification the pH value in the diet and GI tract, and buffer capacity in the diet were reduced leading to improved enzyme activity and improved nutrient utilization (Conclusion).

It would have been obvious to use propionic acid. One would have been motivated to do so since the reference teaches its use in animal food improves nutrient utilization. One would have expected similar results since both references are directed to animal feeds. One would have had a reasonable expectation of success since both references are directed to animal foods. Claim 2 recites the probiotic composition is shelf-stable over a range of temperatures from at least 39-95°F.  Because the claimed components are rendered obvious, they would be expected to produce a composition with the claimed stability. Therefore claim 2 is included in this rejection (claim 2).

The Pig Site studies performance improvements through supplementation of diet with a blend of organic acids in weaned pigs (page 1, second paragraph). The pH was determined in the diets in a control and trial group (page 2, third paragraph). The pH of the diet is 5.58 in the trial group (Table 3).

It would have been obvious to prepare a probiotic composition with the claimed pH. One would have been motivated to do so since the Pig Site teaches adjusting the pH of an animal feed to a pH of 5.58 using an organic acid. While the disclosed pH does not anticipate the claimed range, it is close. The MPEP teaches close a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, the Pig Site teaches organic acids used as claimed effectively reduce diet pH and buffer capacity (see page 3, third paragraph). Therefore  One would optimize the pH to achieve the desired performance and inhibit microorganisms. One would have had a reasonable expectation of success since the art teaches swine diets range from 5.36 to 5.79 (see page 3, paragraph below Table 3).

MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  


MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 3 is rendered obvious (claim 3). 

The Pig Site teaches less than 1% (0.40) organic acid is used (Table 1). Therefore claim 4 is rendered obvious as claimed (claim 4). 

claim 5).
The use of Bacillus subtilis is rendered obvious on the grounds set forth in the rejection of claim 1 above. Therefore claim 6 is included in this rejection (claim 6).
The use of a thickener is rendered obvious on the grounds set forth in the rejection of claim 1 above. The teachings of are reiterated. 
It would have been obvious to use xanthan gum as a thickener. One would have been to do so since CP Kelco teaches xanthan gum can be used as a thickener in animal feeds. One would have been motivated to do so to suspend insoluble ingredients in liquid feeds more uniformly. One would have had a reasonable expectation of success since CP Kelco teaches xanthan gum can be used successfully in liquid animal feeds, and Garner teaches a liquid feed. One would have expected similar results since both references are directed to compositions that are fed to animals. While the reference discloses “typical use levels of 0.1% to 0.3%” (page 8, right column, second paragraph), the art teaches varying xanthan concentration to adjust viscosity to suit different feeding methods. It is of note CP Kelco teaches xanthan can successfully be used at (page 8, right column, first paragraph). The skilled artisan would optimize the amount of xanthan 

MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”


MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  


Therefore claim 7 is included in this rejection (claim 7).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Garner et al. in view of Majeed et al., The Pig Site and CP Kelco as set forth in the rejection of claim 7 above, and further in view of Shelford et al. (previously cited; Additive For Livestock Feeds. US2001/0031276 2001).

The teachings of the prior art as set forth above are reiterated.

While Garner teaches a feed, the art is silent regarding the use of a surfactant.




It would have been obvious to use a surfactant in the composition taught by Garner. One would have been motivated to do so since Garner teaches a feed composition for cows (hence, ruminants) and Shelford teaches adding surfactants to ruminant feed. One would do so to increase productivity from these animals, as taught by Shelford. One would use 0.01 to 1% (w/w) surfactant since the art teaches increased productivity is observed at this concentration. One would have had an expectation of success since Shelford teaches surfactants can successfully be used in animal feeds. One would have expected similar results since both references are directed to animal feed formulations. Therefore claim 8 is rendered obvious (claim 8).

The Pig Site teaches a diet that contains 0.30% NaCl (hence, sodium chloride). It would have been obvious to use NaCl in the claimed amount. One would have been motivated to do so since Garner teaches a feed for animals and The Pig Site teaches using 0.3% sodium chloride in an animal diet. One would use a known ingredient at a known concentration when formulating an animal diet. One would have had a reasonable expectation of success since The Pig Site teaches sodium chloride can be used in animal diets at the claimed amount. One would have expected similar results since both claim 9).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. in view of Majeed et al., The Pig Site, CP Kelco and Shelford as set forth in the rejection of claim 9 above, and further in view of Becker et al. (previously cited; Stable, Durable Granules With Active Agents. US2010/0124586 2010) as evidenced by Loh et al. (Know the Common Substance: Table Salt (Sodium chloride, NaCl. Malaysian Family Physician 2008; Volume 3, Number 3, page 174).


The teachings of the prior art as set forth above are reiterated. Garner discloses a composition comprising a probiotic bacteria. The probiotic bacteria may be in spore form. 

The art does not disclose the use of a spore blend in the composition as recited in claim 10.

Becker et al. disclose a stable, durable granule comprising an active agent for feed compositions (Abstract). The granules comprise a core, an active agent and at least one coating ([0010]). Becker discloses the “active agent” may be any material that is to be added to a stable, durable granule ([0029]). Becker identifies a probiotic as possible active agent ([0029]). Becker teaches “the most preferred active ingredients for food and feed applications are enzymes, peptides and polypeptides, amino acids, antimicrobials, gut health promoting agents, vitamins and combinations thereof ([0030]). 

Moisture hydrating materials” refers to materials that take up aqueous liquids, Such as water, by one several mechanisms. In a first mechanism, the materials absorb free water. In a second mechanism, the materials take up bound water that generally is present as crystalline waters of hydration. Accordingly, the materials may be provided as partially or fully hydrated materials or as non-hydrated materials that
will absorb or bind aqueous liquids and retard or reduce the rate or extent of migration of such liquids to the active agent. In a third mechanism, moisture hydrating materials thermally insulate the active agent by retarding heat transfer to the active agent within the granule and by maintaining the active agent at a lower temperature than the temperature at the exterior Surface of the granule. Moisture hydrating materials include carbohydrates and inorganic salts, including hydrated salts, such as magnesium sulfate, Sodium Sulfate, and ammonium sulfate; maltodextrin; Sugars, for example, Sucrose; and cornstarch.

In exemplary embodiments of the present invention, the moisture hydrating materials are inorganic salts which, when added to the granule at greater than about 25% w/w, are anhydrous or contain relatively low amounts of bound or free water so that the water activity of the completed granule is less than 0.5.

Therefore the art teaches the use of inorganic salts as the moisture hydrating material. The art identifies sodium chloride, ammonium sulfate, sodium sulfate, magnesium sulfate and zinc sulfate as inorganic salts ([0067]. As evidenced by Loh et al, Table salt is sodium chloride (page 174, left column, second paragraph).

Examiner interprets a granule comprising probiotic spores and a moisture hydrating material comprising inorganic salts to be a spore blend.


Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

claim 10).

Therefore Applicant’s Invention is rendered obvious as claimed.

	

Claims 11-17, 19, 22-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. in view of The Pig Site, CP Kelco and Dambre et al. (previously cited; Pig water intake plays key role in health, performance. Pig Health 2012).


Garner et al. teach a method to reduce or inhibit populations of pathogenic bacteria in animals (Abstract). The art teaches administration “of a composition comprising at least one probiotic microorganism or any strain of a probiotic microorganism” (column 6, lines 47-49). Therefore the art teaches a probiotic composition. The art teaches “In preferred embodiments, the administrations are oral administrations. In embodiments wherein the administrations are oral administrations, the composition comprising one or more probiotic bacteria may be mixed with animal feed or mixed with animal drinking water” (column 8, lines 29-33). The art teaches “in such embodiments, the composition or compositions may be formulated as a liquid formulation for administration, or as a freeze dried formulation, or as a gel formulation or as a spore formulation” (column 8, lines 32-36). It is of note the art teaches “microorganisms can exist in various states and occur in vegetative, dormant or spore states” (column 10, lines 8-9). The art teaches the composition comprising probiotic microorganisms can be fed to many types of animals, including cattle, horses, rats, pigs, chickens and humans (column, 12, lines 39-67). Because the art teaches the disclosed composition can be consumed orally, it is interpreted to meet US federal GRAS standards. Because an animal consumes the bacteria, and the art teaches the bacteria provides a beneficial effect, Garner increases 
Garner teaches the following (column 20, lines 43-50):
In some embodiments, the dried biological may be administered to an animal through a variety of means including, but not limited to, being distributed in an aqueous solution and Subsequently being applied to animal feed, water source, or directly fed to the animal, or through direct application of the product onto animal feed or direct administration or consumption by the animal

Therefore the art teaches the microbes can be 1) distributed in an aqueous (hence, water) solution and 2) subsequently (hence thereafter) be applied to water source (hence, water). A dried microorganism distributed in an aqueous solution is broadly interpreted to be a liquid. As set forth above, the reference teaches mixing with drinking water.

Garner teaches “the probiotic microorganism may be any probiotic organism or any strain of a probiotic microorganism” (column 6, lines 50-52). The art lists examples of bacterial species that may be used, but are not limited to those recited at column 13, lines 30 through line 10 of column 14). It is of note the art teaches the inclusion of spores in a probiotic composition is appealing because of their ability to withstand processing methods and can have extended shelf life viabilities (column 19, lines 45-47).

A set forth above, Garner teaches a probiotic composition. Because it is fed to and ingested by an animal, it is broadly interpreted to be a feed. Garner does not explicitly teach the use of an acid or salt of acid and a thickener.

The Pig Site teaches weaning exposes piglets to a lag that may be related in part to a limited capacity to maintain proper gastric pH (page 1, first paragraph). The art teaches the following (page 1, second paragraph):
Insufficient hydrochloric acid (HCl) secretion impairs the enzyme inactivation and together with the stress of weaning and sudden change in feed consistency, may also disturb the balance of intestinal flora and allow the proliferation of coliforms resulting in scours and poor performance. The failure to maintain a low gastric pH has major implications for the performance of early weaned pigs. Dietary supplementation with acidifiers showed to decrease the occurrence of pathogenic bacteria in the gastrointestinal (GI) tract thus improving animals’ growth performance and health status. Additionally dietary acidification with organic acids has been shown to contribute to environmental hygiene preventing feed raw materials, compound feed and water from bacterial and fungal deterioration and reducing the transmission of disease to animal and human populations. 


CP Kelco teaches polysaccharides are widely used to thicken or stabilize aqueous systems). In addition, some polysaccharides – or gums, as they are also called – can produce gels, act as flocculants, binders, film-formers, lubricants, and friction-reducers. Thus, polysaccharides will modify and control the rheological properties of aqueous systems (page 4, first paragraph). The art identifies xanthan gum as a commercial gum (Table 1).  The art teaches xanthan gum has been used in thousands of applications by a multitude of industries (third paragraph). The art teaches the use of xanthan gum in animal feed applications (Table 13). The art teaches “food grade” xanthan can be used to suspend insoluble ingredient, ensuring they are delivered uniformly (page 25, left column, second paragraph).



It’s very clear that water is a nutrient and has a great impact on feed conversion, daily gain and health. It will not only reduce the bacterial load in the water, but also improves digestibility and absorption of nutrients in the digestive tract of the pigs. Compared with feed, which usually has a high buffering capacity due to protein sources and minerals, water has a small buffering effect. The only parameter which can have an effect is the hardness of water. When applying single acids in drinking water, the pH decreases quickly and if the dosage is too high, the pH can fall too low, with negative results (less water intake, decreased performance). Therefore, a mix of organic acids is needed to acidify the drinking water because these organic acids have a buffering effect that makes the pH decrease slowly. A synergistic mix of organic acids has also a greater antibacterial effect, is more tasteful, and is less corrosive when compared with single acids.
It would have been obvious to add an acid to the composition taught by Garner. One would have been motivated to do so since Garner teaches an animal feed and The Pig Site teaches organic acids and their salts are widely accepted in animal nutrition and their use in feed is known. One would do so to improve feed stability and serve as a mineral and energy source in the animal, as taught by The Pig Site. One would have had a reasonable expectation of success since Garner teaches a feed and The Pig Site teaches organic acids can be used in feeds. One would have expected similar results since both references are directed to animal feeds. Because the claimed ingredients (a bacteria species, an organic acid, a thickener and water) are rendered obvious, it is interpreted to be a “shelf-stable” composition as recited in claim 1. 
It would have been obvious to use a thickener. One would have been motivated to do so since CP Kelco teaches thickeners can be used in animal feeds. One would have been motivated to do so to suspend insoluble ingredients in liquid feeds more uniformly. One would have had a reasonable expectation of success since CP Kelco teaches thickeners can be used successfully in liquid animal feeds, and Garner teaches a liquid 
 It would have been obvious to add an acid to the drinking water disclosed by Garner. One would have been motivated to do so since Garner teaches a drinking water for livestock including pigs and Dambre teaches acidifying the drinking water for pigs using a mix of organic acids. One would have done so to buffer the water consumed by the animal. The skilled artisan would have had a reasonable expectation of success since Dambre teaches drinking water can be acidified. One would have expected similar results since Garner and Dambre both disclose drinking water that can be consumed by pigs. Therefore claim 11 is included in this rejection (claim 11). 

Dambre teaches a mixture of organic acids (hence, two or more; supra). Therefore claim 12 is included in this rejection (claim 12).

Garner suggests the use of Bacillus subtilis (column 6, line 57). Therefore claims 13-14 are included in this rejection (claims 13-14). In addition to suggesting Bacillus subtilis, Garner teaches microorganisms may be in spore form (supra). Therefore claim 15 is included in this rejection (claim 15).

Dambre measures the pH of untreated drinking water (page 2, fourth paragraph). The art treats water with organic acid to lower the pH to 5.5 in a test group (same section). Therefore claim 16 is included in this rejection (claim 16).

claim 17).

Garner suggests a Bacillus species, and teaches microorganisms can be used in the composition in spore form (supra). The Pig Site discloses teaches the use of propionic acid (page 1, third paragraph). Therefore claim 19 is included in this rejection (claim 19).
Garner suggests the use of Bacillus subtilis and discloses the use of spores (supra). The teachings of the Pig Site as set forth above are reiterated. It would have been obvious to use less than 1% organic acid.  It would have been obvious to prepare a probiotic composition with the claimed pH. One would have been motivated to do so since the Pig Site teaches adjusting the pH of an animal feed to a pH of 5.58 using an organic acid. While the disclosed pH does not anticipate the claimed range, it is close. The MPEP teaches close a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, the Pig Site teaches organic acids used as claimed effectively reduce diet pH and buffer capacity (see page 3, third paragraph). Therefore one would have expected the disclosed pH of 5.58 to have the same properties as a pH of 5.5. One would have expected similar results since both references are directed animal diets. Further, the Pig Site teaches acid supplementation improves performance of the animal (page 2, last  One would optimize the pH to achieve the desired performance and inhibit microorganisms. One would have had a reasonable expectation of success since the art teaches swine diets range from 5.36 to 5.79 (see page 3, paragraph below Table 3). Therefore claim 22 is rendered obvious (claim 22).

Garner suggests the use Bacillus licheniformis (column 6, line 56), and discloses the use of microorganisms in spore form. Therefore claim 23 is included in this rejection (claim 23).

Dambre teaches the following (Last paragraph page 1 bridging first paragraph page 2): 


A synergistic mix of organic acids has also a greater antibacterial effect, is more tasteful, and is less corrosive when compared with single acids. Organic acids have their own pKa-value. The pKa value equals to the pH value at which 50% of the organic acid is dissociated and 50% undissociated. If the pH is lower than the pKa value, then the undissociated form will be dominant (= the desired effect).The right combination of acids with different pKa values results in a synergistic product that always provides undissociated molecules, even at a higher pH.

It would have been obvious to choose acids that have a pH lower than a pKa value. One would have been motivated do so since Dambre teaches when the pH is lower than the pKa value, then the undissociated form will be dominant. The art explicitly teaches this is the desired effect.  Dambre teaches the undissociated form of the organic acids is able to penetrate the cell wall of the pathogenic bacteria. Inside the cell, claim 28).

Claim 29 recites at least some of the bacteria survive through the animal’s gastrointestinal tract and are present as spore or vegetative from in the animal’s feces. This is interpreted to be the result of drinking the treated drinking water claim 16. Because the claimed method is rendered obvious by the teachings of the prior art, one would expect the probiotic taught by Garner to have the claimed properties when consumed by an animal. Therefore claim 29 is included in this rejection (claim 29).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of The Pig Site, CP Kelco and Dambre as applied to claims 16 and 19 above, and further in view of Philipsen et al (Animals benefit from adding acids to the drinking water 2006, pages 1-9).

The teachings of the prior art as set forth above are reiterated. Dambre teaches adding acid to drinking water. Dambre teaches adjusting the pH of water to a pH of 5.5 using 

The art is silent as to whether a lower pH can be used. 

Philipsen teaches when using acidifiers in drinking water, the target acidity, as a general rule, is pH 4. This is because at this pH pathogenic bacteria cannot develop and water intake is not yet impaired (last line of page 4 bridging page 5). The reference foes on to teach but animal producers who only take into account this pH target level often face problems such as clocked waterlines and nipples dye to slime formation caused by using single acids (first paragraph of page 5). The art suggests using a combination of acids (same section).

It would have been obvious to alter the pH of the drinking water to the pH recited in claim 18. One would have been motivated to do so since the Dambre teaches adjusting the pH of water to a pH of 5.5 using organic acids. While the disclosed pH does not anticipate the claimed range, it is close. The MPEP teaches close a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. The art teaches treatment with acid resulted in better bacteriologic results, by reducing the level of bacteria growth in the water system (page 2, sixth paragraph). Therefore pH is interpreted to be a result-effective variable. One would optimize the pH to achieve the desired performance and inhibit microorganisms.  One would have claim 18).
As amended, claim 20 is interpreted to mean the acids added in the acidifying step (i.e., claim 11) is sufficient to alter the pH of the drinking water to a pH range of 4.5 to 5.0. While Dambre teaches a pH of 5.5, the art is silent regarding a pH in the claimed range. Claim 20 is rejected on the same grounds as claim 18. Therefore claim 20 is rendered obvious (claim 20). 
The Pig Site teaches less than 1% organic acid is used (supra). Therefore claim 21 is rendered obvious as claimed (claim 21). 

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of The Pig Site, CP Kelco and Dambre as applied to claim 11 above, and further in view of Fleming et al. (Automated Chemical Diluter System Having Disposable Components US20110008220 2011).

Claim 11 is rejected on the grounds set forth above. The teachings of each reference are reiterated.



Fleming teaches a chemical diluter system (Abstract). The art teaches a chemical solid can be added to a mixing chamber via gravity flow. The mixing chamber is adapted to receive fluid for dissolution of the solids and for dispensing a diluted solution of the solids ([0004]).

The teachings of CP Kelco are reiterated.
It would have been obvious to use xanthan gum as a thickener. One would have been to do so since CP Kelco teaches xanthan gum can be used as a thickener in animal feeds. One would have been motivated to do so to suspend insoluble ingredients in liquid feeds more uniformly. One would have had a reasonable expectation of success since CP Kelco teaches xanthan gum can be used successfully in liquid animal feeds, and Garner teaches a liquid feed. One would have expected similar results since Garner and CP Kelco teach compositions that are fed to animals. CP Kelco discloses “typical use levels of 0.1% to 0.3%” (page 8, right column, second paragraph). Because the reference teaches xanthan gum, it does not separate or degrade at varying temperatures.
claim 24).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of The Pig Site, Dambre, CP Kelco and Fleming as applied to claim 24 above, and further in view of Shelford et al. 



The teachings of the prior art as set forth above are reiterated.


While Garner teaches a feed, the art is silent regarding the use of a surfactant.


Shelford teaches a method for enhancing feed utilization efficiency in ruminant animals, such as cattle, sheep, goats, deer, bison, water buffalo and camels. The art teaches when nonionic surfactants are admixed in ruminant feedstuffs at a concentration of from about 0.01 to 1% (w/w) and the feedstuffs are fed to ruminants, significantly higher productivity can be expected from these animals ([0010]).


Therefore claim 25 is rendered obvious (claim 25).

The Pig Site teaches a diet that contains 0.30% NaCl (hence, sodium chloride). It would have been obvious to use NaCl in the claimed amount. One would have been motivated to do so since Garner teaches a diet for animals and The Pig Site teaches using 0.3% sodium chloride in an animal diet. One would use a known ingredient at a known concentration when formulating an animal diet. One would have had a reasonable expectation of success since The Pig Site teaches sodium chloride can be used in animal diets at the claimed amount. One would have expected similar results since both references are directed to animal feeds. Therefore claim 26 is included in this rejection (claim 26).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of The Pig Site, CP Kelco, Dambre, and Shelford et al. as applied to claim 26 above, and further in view of Becker et al.


The teachings of Garner et al. as set forth above are reiterated. Garner discloses an oral composition comprising a probiotic. The art teaches the bacteria forms spores (supra). The art teaches the disclosed composition may be formulated as a granule (column 3, line 63).

The art does not disclose a spore blend as recited in claim 27.

The teachings of Becker et al. as set forth above are reiterated.

It would have been obvious to combine the teachings of the prior art by using a granule as disclosed by Becker. One would have been motivated to do so since Garner discloses an animal feed and Becker suggests using an inorganic salt as a moisture hydrating material to prepare animal feed.  Further motivation is provided by Becker, who teaches inorganic salts reduce migration of fluid to the active agent while insulating the active agent. One would have used 40-60% of said salt since Becker teaches it may be at least about 25%, about 30%, about 35%, about 40%, about 50%, about 55%, and about 60% w/w of the granule. One would have used 40-60% of a probiotic since Becker teaches the active agent may comprise less than about 70%, less than about 60%, less than about 50%, less than about 40%, less than about 30%, and less than about 20% by weight of the granule, with, generally, the weight percent being about 
Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore claim 27 is rendered obvious as claimed (claim 27).


Therefore Applicant’s Invention is rendered obvious as claimed.


Claim 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of Majeed, The Pig Site and CPKelco as applied to claim 1 above, and further in view of Dubinsky et al. (previously cited; Device, System And Method For Livestock Feeding. Patent 9408369). 

Claim 30 recites “a sensor configured to sense an ambient condition or proximity of an animal and to send a corresponding signal” and a “controller configured to receive the signal from the sensor and configured to initiate the probiotic composition adding step in response to the signal”. The structures recited in claim 30 are a sensor and a controller. 




Dubinsky et al. disclose a device, system and method for automatic livestock feeding (Abstract; column 3, lines 38-42).

The art discloses a controller is provided to control the activity of an automatic feed actuating device 100 and integrate its activity with respect to sensor module 130 and data processor module 220. For example, controller 210 may activate device 100 based on sensed parameters associated with sensor module 130 while the sensed data is processed with data processor module 220, which is communicated with communication module 215 (column 18, lines 10-17).

Sensor module 130 may comprises at least one or more sensors associated with the feed dispenser 90/91/92 for example including but not limited to feed volume sensor, feed level sensor or weight sensor levels. Optionally sensor module 130 may further comprise a temperature sensor, motion sensor, or similar sensor that may be disposed within livestock housing 60, to determine livestock behavior and/or parameters (column 18, lines 18-25).

The art discloses a motion sensor can be disposed within livestock housing to determine livestock behavior and/or parameters (column18, lines 22-25. For example, a motion sensor can be placed near a production line to determine the level of activity 

As a further example, a temperature or humidity or light sensor, or some combination may optionally be placed within livestock housing 60 to determine the climate within the housing 60 so as to determine, most preferably with controller 210 and data processor 220, whether changes in feed consumption are related to climate changes in the housing 60 and further to optimize climate conditions based on gathered feeding data. Optionally, it is possible to optimize feeding based on light and climate changes, or alternatively to control the environment according to the feeding patterns (for example, to control when to turn the lights on and off according to feeding times) (column 18, lines 32-42).

As set forth above, Dubinsky teaches a motion sensor. Because the sensor is able to detect motion near a production line, it is interpreted to meet the structural limitation of a sensor able to sense proximity of an animal near said production line. The art teaches it works in conjunction with a controller and data processing module to adjust feed using device 100 (i.e. the feed volume actuating device). Therefore the sensor is interpreted to be able to send a signal. Further, the controller receives said signal, and adjusts the amount of feed added. 

It would have been obvious to use the device taught by Dubinsky with the method of Garner. One would have been motivated to do so since Garner teaches a method of 

The following is recited from the MPEP:

2114 II. Manner of Operating the Device Does Not Differentiate Apparatus Claim From the Prior Art

A claim containing a “recitation with respect to the manner in which a claimed apparatus
is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex
parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Therefore claim 30 is included in this rejection (claim 30).
The art teaches structures that read on a motion sensor and a controller, and disclose they are able to adjust the level of feed delivered to an animal. Therefore claim 31 is included in this rejection (claim 31).
As set forth above, Dubinsky teaches the use of a temperature sensor. Temperature is an ambient condition. The art teaches it works in conjunction with a controller and data processing module to “optimize feeding based on light and climate changes” (supra). Because the art teaches a structure (controller) that is able to adjust feed amounts, the structure would be expected to be able to perform the claimed function. Therefore claim 32 is included in this rejection (claim 32).
Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Garner in view of The Pig Site, Dambre and CP Kelco as applied to claim 11 above, and further in view of Dubinsky et al. 


The teachings of the prior art as set forth above are reiterated.


Claim 33 recites “a sensor configured to sense an ambient condition or proximity of an animal and to send a corresponding signal” and a “controller configured to receive the signal from the sensor and configured to initiate the probiotic composition adding step in response to the signal”. The structures recited in claim 30 are a sensor and a controller. 

While Kuroda teaches a method comprising delivering an animal feed to livestock, the art does not disclose the use of a device with the structures recited in claim 33.


The teachings of Dubinsky et al. as set forth above are reiterated.


It would have been obvious to use the device taught by Dubinsky with the method of Garner. One would have been motivated to do so since Garner teaches a method of dispensing animal feed and Dubinsky teaches a device that can be used to dispense animal feed. One would do so to automate livestock feeding. One would have had a reasonable expectation of success since Dubinsky teaches the disclosed device can be sued to dispense animal feed. One would have expected similar results since both references are directed to methods of feeding livestock.  



2114 II. Manner of Operating the Device Does Not Differentiate Apparatus Claim From the Prior Art

A claim containing a “recitation with respect to the manner in which a claimed apparatus
is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex
parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Therefore claim 33 is included in this rejection (claim 33).
The art teaches structures that read on a motion sensor and a controller, and disclose they are able to adjust the level of feed delivered to an animal. Therefore claim 34 is included in this rejection (claim 34).
As set forth above, Dubinsky teaches the use of a temperature sensor. Temperature is an ambient condition. The art teaches it works in conjunction with a controller and data processing module to “optimize feeding based on light and climate changes” (supra). Because the art teaches a structure (controller) that is able to adjust feed amounts, the structure would be expected to be able to perform the claimed function. Therefore claim 35 is included in this rejection (claim 35).
Therefore Applicant’s Invention is rendered obvious as claimed.

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Judith Pruitt filed on 26 February 2021.


The Declarant argues Kubota does not teach Bacillus in spore form. Examiner notes claim 1 was amended to recite the use of a Bacillus species in spore form. Kubota is not cited as a reference in the new grounds of rejection set forth above. Therefore the  arguments made in sections 6-12 are now moot. Examiner notes in section 12, the Declarant makes arguments directed to the Pig Site reference. The Declaration argues the pH disclosed in the Pig Site reference is the pH of the feed after the acid composition is added. Examiner notes claim 1 recites a probiotic composition that contains one or more acids. Said probiotic composition is broadly interpreted to be a feed. It would be obvious to add an acid to the feed taught by Garner since the Pig Site teaches doing so to improve performance of the animal. Claim 3 recites the composition has a pH of 4.5 and 5.5. The PigSite discloses a feed with a pH of 5.58 is suitable. While the disclosed pH does not anticipate the claimed range, it is close. The grounds of rejection set forth above are reiterated. While the Declarant has provided arguments, the Declaration does not set forth facts demonstrating criticality of the claimed pH. 

Section 13 of the Declaration provides arguments directed to Pratt et al. Examiner notes Pratt is not cited as prior art in the rejections made above. The arguments made by the Declarant in sections 14-16 are directed to Kubota. The arguments are moot because Kubota is not cited as prior art.


In Section 19, the Declarant alleges “claims 4, 5 and 21 …recite less than 1% total acids/salts to achieve a particular pH range”. Examiner notes that while claims 4 and 5 recite limitations directed to the amount of acid or the amount of acids and a pH (claim 5) the claims do not recite the use of acids to achieve a particular pH range. The Pig Site teaches acid in an amount that reads on “less than 1%” of the weight composition. This reads on the claimed range. Therefore the arguments are not persuasive.

The arguments presented in Sections 21-22 are now moot because Olson is not cited as a prior art reference.

In Section 23, the Declarant alleges Becker does not teach the use of sodium chloride as a hydrating material. This argument is not persuasive. As set forth above, Becker teaches “In exemplary embodiments of the present invention, the moisture hydrating materials are inorganic salts which, when added to the granule at greater than about 25% w/w, are anhydrous or contain relatively low amounts of bound or free water so that the water activity of the completed granule is less than 0.5”. Therefore the art teaches the use of inorganic salts as the moisture hydrating material. The art identifies sodium chloride, ammonium sulfate, sodium sulfate, magnesium sulfate and zinc sulfate as inorganic salts ([0067]). Therefore it would have been obvious to sue sodium chloride 

Examiner notes no evidence has been submitted in the Declaration. The Declaration only provides arguments directed to why the claimed invention is non-obvious over the combined references. Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).

Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 26 February 2021 are acknowledged.



Repeating the arguments made in the Declaration, the Applicant asserts it would not have been obvious to combine The Pig Site reference with Kubota because there is no teaching or suggestion in either reference that such acids and bacteria can be specifically combined together into a single composition that is added to animal drinking water with any reasonable expectation of success. 

The Applicant reiterates the arguments directed the Pig Site and the pH recited in claims 3, 5, 20 and 22. The Applicant argues the Pig Site only discloses the pH “after the acids are added”, and does not teach a probiotic composition with the claimed pH. The arguments allege the combination of a liquid probiotic composition that is added to acidified drinking water is not taught or suggested by the cited references (Kubota, The Pig Site and Dambre). The Applicant argues Dambre specifically describes that the addition of the acids results in “better bacteriologic results, by reducing the level of bacteria growth in the water system.” Dambre, p. 2 (emphasis added), see also Table 2. The Applicant asserts “in other words, Dambre teaches that adding acids to the drinking water kills bacteria in the drinking water”. As such, the Applicant argues it would be counterintuitive to combine a probiotic composition added to drinking water with acidifying the drinking water. The Applicant argues a pH of 5.5 (as taught by Dembre) is not close to a pH of 5.0 as claimed.



The arguments directed to Becker as set forth in the Declaration are reiterated. Regarding Dubinsky, the Applicant argues claims 30-35 would not have been obvious because the device disclosed by Dubinsky is for dry granule


EXAMINER’S RESPONSE
As set forth above, the Applicant argues it would not have been obvious to combine an acid and a bacteria in a single composition. This argument is not persuasive. Garner is directed to a composition that is fed to animals. The Pig Site teaches using acids in a composition that is fed to animals. Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. 

The Applicant argues it would be counterintuitive to add a composition containing a probiotic to drinking water that has been acidified. While the reference teaches treating 

Applicant argues a pH of 5.5 (as taught by Dembre) is not close to a pH of 5.0 as claimed. Examiner notes the Applicant has not provided evidence indicating criticality of a pH of 5.0 relative to 5.5. As set forth above, pH is interpreted to be a results effective variable. One would optimize the pH based on the desired bacteriologic effect.

The Applicant argues the Pig Site does not teach a probiotic with the claimed amount of acid. Examiner notes the rejections are not based on anticipation. The grounds of rejection are based on the obviousness over the combined references. Garner is relied upon because it teaches adding a probiotic composition. A probiotic composition is a feed. The deficiency of Garner is that it does not explicitly teach adding an acid or the claimed pH. The Pig Site teaches adding acid to a feed in an amount that reads on the claimed concentration (less than 1%; claim 4). Therefore the arguments are not persuasive.

As set forth above, Becker teaches “In exemplary embodiments of the present invention, the moisture hydrating materials are inorganic salts which, when added to the granule at greater than about 25% w/w, are anhydrous or contain relatively low amounts of bound or free water so that the water activity of the completed granule is less than 0.5”. Therefore the art teaches the use of inorganic salts as the moisture hydrating 

The Applicant asserts Dubinsky’s device is for “dry, granules of food”. Examiner notes the reference does not recite the term “dry”. While he reference teaches “poultry are generally fed with a powder form and/or granular form of feed”, Dubinsky does so in discussing prior art feeding systems, as illustrated in Figures 1 and 2 (see Column 2, lines 4-67). Examiner notes the portion of the disclosure directed to Dubinsky’s invention does not recite the feed has to be dry or granular as asserted by the Applicant. It would have been obvious to use the device taught by Dubinsky with the method of Garner. One would have been motivated to do so since Garner teaches a method of dispensing animal feed and Dubinsky teaches a device that can be used to dispense animal feed. One would do so to automate livestock feeding. One would have had a reasonable expectation of success since Dubinsky teaches the disclosed device .  

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653     
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653